OH REHEARING.
Conaway, Justice.
The principal questions now called to our attention arise upon the provision of section 130 of Chap. 80, session laws of 1890, in regard to the rejection of ballots: “In the canvass of the votes any ballot which is not endorsed by the official stamp or has not the name or initials of the judge of election as provided in this act, shall be void and shall not be counted.”
1. It is urged that this may be construed to mean that “In the canvass of the votes any ballot which is not endorsed by the official stamp and has not the naipe or, initials of the judge of election, as provided in this act, shall be void and shall not be counted,” thus requiring the absence of both the stamp and the name or initials to authorize the rejection of a ballot. It is true that some courts have gone to the extent of construing “or” to mean “and” in order to carry out the plain intent of the legislature; but, as shown in the opinion handed down on the first hearing, the whole tenor of the act in which this provision occurs shows that the legislature meant what is expressed.
The following example was given in argument in illustration of the use sometimes made of the word “or:” “Any person who is not a citizen of the United States or has not declared his intention to become such is not entitled to vote.” As to this it is to be said that any author using this language would be saying what he did not mean. The evident meaning is that “any person who is not a, citizen of the United States and has not declared his intention to become such is not entitled to vote.” The evident intention is to say that both dis*480qualifications are required to deprive one of the right to vote. But in the provision under consideration, requiring the rejecr tion of ballots, our legislature has expressed its evident intention in apt language.- The provision is .in plain,’terse and mandatory words; it is not for the courts to question its wisdom or propriety.
2. It is further contended that the provision of section 130, requiring the rejection of ballots, is in conflict with part of the next section of the act upon the same subject. The next section is as follows: “Sec. 131.1 As soon as the polls of'the el'ection-shall be closed the judges shall proceed immediately to canvass the vote given, .and shall’ continue without adjournment-’until the canvass is. compléted. The canvass must commence by a comparison- of the.- poll lists> .and they must .be made- to agree;- the ballot, box shall' then be opened and’the ballots-counted by. the judges and clerks, unopened, and if there are more ballots than names upon the poll list, the-ballots must be returned-to the'box, shaken up, and one of the-judges shall-draw from sueh box ballots enough to make the remainder agree with the. poll list, which ballots so drawn shall be destroyed,-and-two of ...more ballots being found so folded as tq bear the- appearance of having been voted by one person,-shall not be-counted,-but preserved with the poll books; the poll list and ballots being made to agree, the judges and clerks .shall then proceed’to .count and ascertain the number of votes for each person named upon sueh ballots.” ’ This section contains,'.in substance^ the-usual'provisions authorizing and requiring the proper officers to canvass the vote. So far as the cases have fallen under our observation or been called to our attention,.-such'provisions have not.been held’to conflict with’ other provisions requiring the rejection of -other ballots than those- specified, nor to require the. counting of illegal or .void ballots'. It.-is the duty of- the courts to 'so- construe the provisions of a statute that they may all stand and have-effect, .-if this-can be done-by-a reasonable construction. Section 13.0-provides that any ballbt which is. not ■ endorsed by .the official stamp, or has not the name .or initials of the judge ;of election .as provided by this.act, shall be void and *481shall not be counted. Section 131 provides that'two or more ballots being found so folded as to bear the appearance of having been voted by one person shall not be counted. These provisions are not conflicting, but easily stand together without the aid of construction; and we are not of the opinion that the general language of the concluding clause of section 131, requiring the canvassers to count the votes, require the counting of votes contained in illegal or void ballots, or ballots which other statutory provisions require to be rejected.
3. It is further contended that the provision quoted from section 130 is repugnant to the constitution because its en•forcement will result in the rejection of ballots of persons having the constitutional qualifications of electors. So far as we are at present advised, assisted by the diligent research of counsel, there are, up to this time, but two authorities holding that a statutory provision such as that of section 130 is in conflict with constitutional provisions-fixing the qualifications of electors. And the qualifications of electors-are fixed by constitutional provision in every, or nearly every, State in the Union. It is said that there are one or two exceptions, but we know of none. (6 Am. & Eng. Enc. Law, 263.) These two authorities are the dissenting opinion in this case, and the case of Moyer v. Van Devanter, 12 Wash., 377. These authorities command and receive o.ur respectful consideration. As to the ease of Moyer v. Van Devanter, it is,to be remarked that it was decided under statutory and constitutional provisions different from our own. The ballots drawn in question in that case bore the proper stamp but had not the name or initials of a judge of the election as required 'by statute. Another section of the statute makes it a misdemeanor for any inspector or judge of election to deposit in any ballot box any ballot upon which the stamp does not appear. It is not made a crime to deposit a ballot upon which the initials do not appear. Our statute punishes as for a felony any election officer who deposits in a ballot box a ballot which has not both the stamp and the name or initials of ¿'judge of the election. The constitution of the State of Washington provides' that “all elections shall be by ballot. The legislature shall provide for *482such method of voting as will secure to every elector absolute secrecy in preparing and depositing his ballot.” The constitution of Wyoming contains similar provisions, and, in addition, the following: “The legislature shall provide by law that the names of all candidates for the same office, to be voted for at any election,. shall be printed on the same ballot, at public expense, and on election day to be delivered to the voters within the polling place by sworn- public official's, and only such ballots so delivered shall be received and counted.” This devolves upon our legislature the constitutional duty, and the corresponding constitutional authority, to provide adequate means for identifying the ballots received and counted as those delivered to the voters within the polling place by sworn public officials, and to provide, by statute, -the means to secure the constitutional result- that, only such ballots so delivered shall be received and counted. If the legislature ■ may not provide the means, it cannot secure the- result. In the statute now attacked as unconstitutional such means are provided. And nowhere else is any provision made prohibiting the counting of ballots not delivered by sworn public officials. Kowhere else is a method provided for identifying the ballot-offered by the elector as the one furnished him by the election officers in the polling place. But -the doctrine of ■the case of Moyer v. Van Devanter, supra, is .clearly against the great-weight of authority. The-result of a consideration of the cases is-well- summed -up-in these -words: ■■ “These statutes being designed to preserve the secrecy of the ballot and to prevent fraud, will generally bé. considered mandatory; and this will be so in all. cases where the: statute provides that a ballot varying from the requirements of the law shall not be counted; but if this provision .is. lacking; while it is . the-duty of the election officers to refuse to receive the-ballots, -if the ■ deviations, from the- law are manifest; ,'if. they have.been received they • should not be rejected if- the ■ variations are trifling.” (6 Am. & -Eng. -Enc. Law, 349.) And this is-in ■ accordance with Judge- McCrary’s, view of the law, although from'a quotation-'from-: Gilleland v.-Schuyler, ■ 9 Kan.; 569, contained in .the .dissenting-opinion in this case,: a. different *483inference might be made. McCrary’s text leaves no room for doubt as to bis view, and little room' to question that bis view is correct. Perhaps no better discussion of this branch of the law can be found, in brief, than his'. He says: “The language of the statute to be construed must be consulted and followed. If the statute expressly declares any particular act to be essential to the validity of the election, or that its- omission shall render the election void,' all courts whose duty it is to enforce such statute must so.hold,, whether the particular act in question goes-to-the merits,.or affects the result of the election,.or not. Such a statute is imperative, and all considerations of its policy or impolicy must be addressed to. the legislature. But if, as in most', eases, the statute simply provides that certain acts or things shall be done, within a particular time, or in a particular manner, and does not.declare that their performance is essential to. the validity of the. election, then they .will be regarded as mandatory if they do, and directory if they do not, affect .the-actual merits of. the election.
“Thus it has been held in Missouri that a statute making it the duty of the judges of election to cause.to be placed.on each ballot-.the-number corresponding with the number of the voter offering the same, and providing that no ballot, not numbered shall be..counted, is,mandatory, and must'be em-forced. Although this-doctrine may .sometimes result in very great hardship and injustice.by depriving, the voters, of their rights by reason of the negligence or misconduct of the officers of the election, it-is,.nevertheless, difficult to see how any different construction could "have , been placed upon, such a statute. Statutes which simply direct the judges of- election to number the' ballots, without . declaring, what -consequences shall follow if this be not done, may well be held directory only; but where.'the statute, both" gives'the directions and declares what the consequences .of-neglecting their.observance shall he, there'is-no! room-for'construction. . Such statutes are intended to prevent fraudulent voting;! and if the- legislature is of the'opinion:that the general good,.'to be derived from their strict enforcement will more than counterbalance the *484evils resulting from the occasional throwing out of votes honestly cast, the courts cannot reconsider the mere question of policy. The legislative will upon such a subject, when clearly expressed, must prevail.” McCrary on Elections, secs. 190 and 191.
And the qualifications of electors are fixed by the constitution in Missouri! The rule in Kansas, announced in Jones v. The State, 1 Kan., 273, and approved in Gilleland v. Schuyler, 9 Kan., 569, and quoted by McCrary, is stated in these words: “Unless a fair consideration of the statute shows that the legislature intended compliance with the provisions in relation to the manner to he essential to the validity of the proceedings, it is to be regarded as directory merely.” And the qualifications of electors are fixed by the constitution in Kansas. The case of Lloyd v. Sullivan, 9 Mont., 577, is cited in the dissenting opinion in this case. It was a ease of fraudulent misconduct of election officers, and the return of the vote of a precinct was rejected and the entire vote of the precinct lost on account of such misconduct. And the qualifications of electors are fixed by the constitution’ in Montana.
In Michigan, statutory provisions for securing the secrecy of the ballot -are held mandatory without a statute, that when those provisions are disregarded the ballots shall be void or shall not be counted. Attorney General ex rel. Leavitt v. McQuade, 94 Mich., 439. And in- Michigan the qualifications of electors are fixed by the constitution.
In Nebraska, the indorsement of a name which is not the name of a judge of the election upon a ballot causes its rejection in the count, without any express statutory provision to that effect. Spurgin v. Thompson, 37 Neb., 39. And in Nebraska the qualifications of electors are fixed by the constitution.
In Texas, a law was passed in accordance with a constitutional requirement that ballots should be numbered. The law further provided that ballots not numbered should not be counted: Held, mandatory. State v. Connor, 86 Tex., 133. And in Texas the qualifications of electors are fixed by the constitution.
*485We will not attempt a citation of the numerous cases in which the votes, not only of individual electors, hut of entire precincts and entire elections, have been lost solely through the misconduct of election officers. The rule to he derived from the cases is correctly stated in Payne on Elections, sec. 502. “Many irregularities, of frequent occurrence, involving the performance, or omission, of acts not touching the essential validity of the election, are held to be insufficient to justify the rejection of the poll, unless committed in violation of statutes mandatory in form.”
In Moyer v. Van Devanter, supra, and in the dissenting opinion in the case at bar, it is held that omissions in violation of statutes mandatory in form are not sufficient to justify the rejection of the poll or ballot, hut that such statutes are unconstitutional. These authorities are entitled to and receive our respectful consideration. We will not disregard them on the sole ground that they are opposed to the great weight of authority. The principal reason urged in support of these opinions is the hardship and injustice of depriving the voters of their right by reason of the negligence or misconduct of election officers. McCrary answers this in the quotation already given: “Such statutes are intended to pre-. vent fraudulent voting, and if the- legislature is of the opinion that the general good to he derived from their strict enforcement will more than counteract the evils resulting from the occasional throwing out of votes honestly cast, the courts can not reconsider the mere question of policy. The legislative will upon such a subject, when clearly expressed, must prevail.”
But in the ease at bar some question is made in the dissenting opinion as to the intention of the legislature in enacting the statute in question. It is there said: “It is safe to say that the framers of the Australian ballot law, many of them men of prominence in the history of the State, never contemplated the wholesale disfranchisement of electors through the negligence of election officers. I think they wfll stand aghast at such an interpretation of their statute.” As to this it is only necessary to say that our legislators have expressed their *486intention, in language too plain- for interpretation or construction, that some .ballots .shall be void and shall not be counted. • It-is.not material on this point whether the ballots in question in this case are:such ballots or not. When, in any case,.ballots from any. precinct, or from any number of precincts, come, within the description; of. ballots which these prominent legislators have declared, shall be void and shall not:be counted, and when they stand aghast at the. result, they can only reflect that the work -is their own and not that of the courts. After thus appealing to the intention of the legislators, the dissenting opinion insists that' such intention, whatever it may be, shall be utterly disregarded and set at, naught as unconstitutional. • Into -such inconsistencies are' able and ingenious, jurists- driven in attempting to defend indefensible positions.
The státutory provisions under consideration are part of an act of the last territorial legislature, consisting, of 184 sections, entitled elections, approved March 14, 1890. At that time the constitution had been ratified by popular vote by an overwhelming majority. . That legislature, fresh from the people who , had so recently ratified the constitution, enacted this law. It is safe .to say that the-members of this.legislature did not regard as unconstitutional the provision that certain bal-' lots should-be void and should not. be counted. The first State legislature re-enacted, .generally, all the statutory law of.the territory nok^repugnant.to the constitution. (Sess. Laws 1891, p. 157..)...This legislature also amended the election law in some-particulars, but in no point. affecting the decision of the questions reserved in this case. The second State .legislature did not amend this law in any particular. The third State legislature amended- the election law in some of its provisions, but not in any point affecting the- questions under consideration. These .successive legislatures left in force section. 119, that “before.delivering any. ballot to an elector the said judges shall print-on the back and near the-top of the ballot, with a rubber or .other stamp provided for the purpose, the designation ‘official ballot,’ and the .other words on the official stamp as-.hereinafter provided, and one *487of tRe said judges shall write his name or initials upon the back of each ballot, and directly under the said official stamp.”' They left in force section 118, providing that “No judge of election shall deposit in any ballot box any ballot upon which the official.endorsement does not appear.” They left in force section 164, providing., that “no officer shall deposit in the ballot box any ballot except a lawful one. A lawful ballot is an official ballot officially stamped and marked with the initials or name of a judge of the election and offered by a qualified elector during the time of election.” They left in force section 130, providing that “In the canvass of the votes any ballot which is not indorsed by the official stamp or has not the name or initials of the judge of election, as provided in this act, shall be void and shall not be counted.”
It is safe to say that these successive legislatures in preserving these sections did not think that they were violating the constitution, or impairing the constitutional rights of electors. It is safe to say that they intended these provisions to have effect and to be enforced, and that the prohibited ballots should not be counted. And-while they were doing this, so far as we have been able to ascertain, assisted by the diligent research of counsel and of the dissenting justice, there could not be found a decision of any court or an opinion of any judge denying the constitutional authority of the legislature of a State to pass a law defining a lawful ballot, and prohibiting the counting of ballots which are not lawful. These provisions, and the entire system of voting known as the Australian ballot law, are intended to prevent fraud. It is poor consolation to the honest voter to cast his vote and have it counted when he knows it may be offset by a purchased vote. It is poor consolation to the majority of honest voters of a populous district to cast their votes and have them counted when they know that their majority will be met and overwhelmed by the votes of hordes of hired ruffians and repeaters. It is poor consolation to them to go into court for a remedy, and vainly attempt to get evidence of frauds which are notorious, while the successful criminals are laughing at their futile efforts. It is notorious in the recent his*488tory of the country that such frauds, committed with impunity, were attaining such enormous proportions and were becoming so habitual, that thoughtful’ patriots believed that the foundation of popular government was being undermined and its perpetuity threatened, and all the while there were laws upon the statute books for the punishment of such crimes; all the while laws were in force and the courts were open for the correction of the results of these crimes by which the’ popular will was defeated. And all the while the successful-conspirators were carrying out their nefarious schemes with effect, educating hordes of retainers in venality and corruption, defying the popular will, and challenging the better elements of society with the self-convicting question, expressed generally in action, but sometimes in words: “What are you going to do about it?” This is no imaginary picture. Words fail in adequately depicting the reality in its true colors. The controlling principle in the operation of these enemies of popular government, so long expressed in their actions, and so long and so successfully carried into effect, has recently been confessed and proclaimed in clarion tones in the constitutional convention of South Carolina by the honorable member from Berkeley in these words: “We do not want fair elections!”
Evils of this nature, so monstrous in older communities, were threatening Wyoming. Wyoming does want fair elec-i tions. Legislators, truly prominent in the history of the State, men of integrity and ability,' have devoted their best thought to devising and perfecting a plan to meet and crush such frauds in their inception. prevention is better than attempted cure. The result of their sustained and persistent labor is the present election law. By this law, Wyoming, through four successive legislatures, has said that she does want fair elections. This law is her answer to the question, “What are you going to do about it?”
One provision of this law was considered so essential to the prevention of fraud, bribery, intimidation and corruption, that it is put in language expressly mandatory. It specifies certain ballots which shall be void and shall not be counted. This provision is attacked as repugnant to the constitution. *489We are asked to declare it so by what we must regard as an innovation in the law of statutory construction, opposed to the great weight of authority, and without foundation in sound reason. The distinguishing feature of this statute, as compared with former election laws, is the prevention of fraud. The construction contended for would destroy this feature. It would relegate the wronged and defrauded public entirely to the old remedies by criminal actions and election contests, prosecuted after the harm was done. These were the remedies which so often, and for so long a time, proved inefficient, and which the legislature has endeavored to supplement by efficient preventive measures. The fear of punishment has never been found to be an efficient safeguard against political crimes. Let it once be known that the most mandatory provisions of our election law may be disregarded, and then there is at once destroyed all the security for the purity of elections which the law furnishes above former laws.^ Nothing more is required for the destruction of the barriers which Wyoming has erected for the protection of the honest verdict of her legal electors as expressed at the polls against the machinations of political tricksters and criminals. Nothing more is necessary to reopen the floodgates of fraud. Nothing more is necessary to restore the old order of things under which, in older communities, crime has reared aloft its brazen front in the sight of all the world; has defiantly stalked abroad in the light of the noonday sun; has placed its minions in positions of power, of trust, of honor, and of profit; has educated its votaries to regard crime as honorable, and to think and expect that successful crime should be abundantly rewarded.
The legislators of Wyoming have done their work carefully, and, it would seem, wisely and well. That it is satisfactory to the people is evidenced by their preserving every distinguishing feature of the work after repeated tests in its practical operation, and repeated opportunities to repeal or modify it through their legislators. But this is straying from the question. Is the law constitutional? From considerations *490already advanced and authorities already cited, I am of the opinion that it is. The former order of this court will stand.

Rehearing denied.

Potter, J., concurs.